Citation Nr: 0400528	
Decision Date: 01/08/04    Archive Date: 01/22/04	

DOCKET NO.  02-09 730	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, J. D., and D. D.


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from May 1968 to April 1970.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2001 decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The record reflects that the veteran served as a combat 
engineer in Vietnam from March 1969 to February 1970.  An 
attempt has not been made to verify his reported stressors 
and he has not been afforded a VA psychiatric evaluation.  VA 
treatment records, dated in 1999 and 2000, reflect an 
assessment of PTSD, and more recent records should also be 
obtained.  

Accordingly, this case is REMANDED to the RO for the 
following:  

1.  The RO should contact the Pensacola 
VA outpatient clinic and request copies 
of all records relating to treatment of 
the veteran for psychiatric disability 
from December 2000 until the present.  

2.  The RO should contact the Commandant 
of the Marine Corps, Headquarters United 
States Marine Corps, MMSB 10, 2008 Elliot 
Road, Suite 201, Quantico, VA  22134-
5030, and provide them with a copy of the 
veteran's DD Form 214 and all service 
personnel records.  They should be 
requested to attempt to verify whether 
the veteran witnessed the killing of a 
Frank Costello, believed to have occurred 
in the middle of the summer of 1969; 
whether the veteran witnessed an attack 
on a Republic of Korea marine compound 
when it was wiped out, believed to have 
occurred in the fall of 1969; whether the 
veteran would have gone on road sweeps 
for mines and booby traps, gone on 
patrol, set up ambushes, guarded 
compounds, helped medivac wounded or 
dead, and whether the veteran engaged in 
combat with the enemy.  The Commandant of 
the Marine Corps should be requested to 
provide any additional information that 
might corroborate the veteran's alleged 
stressors.  Any information obtained 
should be associated with the claims 
file.  

3.  Following the receipt of the report 
from the Commandant of the Marine Corps, 
and the completion of any additional 
development warranted or suggested by 
that office, the RO should prepare a 
report detailing the nature of any combat 
action or inservice stressful event 
verified by the Commandant of the Marine 
Corps.  If no combat action or stressor 
has been verified, the RO should so state 
in its report.  The RO's report should be 
added to the claims file.  

4.  Then, the RO should schedule the 
veteran for a VA psychiatric examination 
to determine the existence and etiology 
of any currently manifested PTSD.  All 
indicated studies, tests, and evaluations 
deemed necessary should be performed.  In 
determining whether the veteran has PTSD 
due to an inservice stressor, the 
examiner is hereby notified that only the 
verified history detailed in the reports 
by the Commandant of the Marine Corps 
and/or the RO may be relied upon.  If the 
examiner believes that PTSD is the 
appropriate diagnosis, the examiner must 
specifically identify which stressors 
detailed in the report of the Commandant 
of the Marine Corps or the RO's report 
are responsible for that conclusion, or 
whether the currently manifested PTSD is 
related to other nonservice or 
nonverified events specified in the 
examination report.  The claims file must 
be made available to the examiner for 
review and the examination report should 
reflect that such review is accomplished.  
A complete rationale for all opinions 
offered should be provided.  

5.  After assuring compliance with the 
notice and duty to assist provisions of 
the law, the RO should readjudicate the 
issue on appeal.  If the benefit sought 
on appeal is not granted to the veteran's 
satisfaction, both the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


                       
____________________________________________
	K. D. HUDSON
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




